Citation Nr: 1503719	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C, to include cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Mavis W. Kennedy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to August 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in St. Petersburg, Florida, which denied service connection for hepatitis C, to include cirrhosis of the liver.  

The Veteran testified from St. Louis, Missouri, at a September 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hepatitis C.

2.  During service the Veteran received two tattoos.

3.  The currently diagnosed hepatitis C is related to the in-service tattoos.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for hepatitis C.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Hepatitis C

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed hepatitis C is not a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VBA Fast Letter 04-13 (June 29, 2004) specifically addressed the relationship between immunization with jet injectors and hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation and Pension Service concluded that, while most hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes hepatitis C with air-guns injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission.

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that he or she was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection for hepatitis C is warranted as jet injectors used to administer immunizations in service were the source of his later diagnosis of hepatitis C.  In the alternative, the Veteran has also advanced that the hepatitis C was caused by tattoos received in service, which were applied via sewing needle and ink.

Initially, the Board finds that the Veteran is currently diagnosed with hepatitis C, as such a diagnosis can be found in the Veteran's VA treatment records and in the report of the September 2010 VA liver examination.  The Board notes that it is unclear whether the Veteran currently has cirrhosis of the liver caused by the diagnosed hepatitis C; however, as such question goes to the rating of the hepatitis C disability, and not to whether service-connection is warranted, the Board need not consider whether cirrhosis of the liver is present at this time.

Next, the Board finds that the Veteran received two tattoos during service.  The June 1974 entrance examination indicates that the Veteran had no tattoos when he entered service.  An August 1976 separation examination conveys that the Veteran had a tattoo of a star with the number "13" in the middle of it at service separation.  The report from the September 2010 VA liver examination notes that the Veteran reported receiving multiple tattoos in service which were applied with a sewing needle and ink while pricking the skin.  At the September 2014 Board hearing, the Veteran credibly testified that he received two tattoos in service, the aforementioned "13" tattoo on his left wrist, and a second tattoo on his right forearm.  He further testified that the reason the second tattoo did not appear on the August 1976 separation examination was that his sleeve was rolled down during the examination, covering the tattoo.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the currently diagnosed hepatitis C is related to the in-service tattoos.  At the outset, the Board notes that the record reflects that the Veteran has had a number of medically recognized risk factors for contracting hepatitis C.  In-service factors include the jet-injector immunizations, the two tattoos received during service, and alcohol and drug abuse.  The Veteran admits to intranasal cocaine use but denies IV drug use.  Post-service risk factors include five additional tattoos received since 2003, and the continued abuse of alcohol until on or about 2010.

A February 2010 VA treatment record conveys that the Veteran was diagnosed with hepatitis C, genotype unknown.  Further, the VA infectious disease specialist who drafted the report opined that it was more likely than not the disease was acquired through the in-service tattoos.  The Board notes that the treatment record itself does not reflect that the VA specialist considered the Veteran's other risk factors, either in or out of service; however, at the September 2014 Board hearing the Veteran credibly testified that he had met with the specialist for a consultation, and that he was questioned about, and disclosed, his risk factors at that time.

Subsequently, in September 2009, the Veteran received a VA liver examination.  At the conclusion of the examination the VA examiner, a physician's assistant, opined that it would be "mere speculation" to find that the Veteran's hepatitis C was the result of one or more of the Veteran's in-service risk factors.  Specifically, the VA examiner stated that because the Veteran's liver enzymes were only mildly elevated, it would be difficult to determine when the hepatitis C had been contracted and/or for how long it had been gestating.  The Board notes that the VA examiner never discussed the February 2010 opinion of the VA infectious disease specialist linking the Veteran's in-service tattoos to the diagnosed hepatitis C, and it is unclear from the record whether the February 2010 treatment record was even in the record at the time of the September 2009 VA examination.  As such, it does not appear that all of the facts were before the VA examiner; therefore, the September 2009 VA examination report is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Veteran is currently diagnosed with hepatitis C.  During service the Veteran received two tattoos which a VA infectious disease specialist opined was as likely as not the medical risk factor directly attributable to the hepatitis C diagnosis.  The report from the September 2009 VA liver examination reflects that the VA examiner's negative opinion was both speculative and likely based on an incomplete record.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed hepatitis C was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for hepatitis C is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


